EXHIBIT 99.8 The Berkshire Gas Company Financial Statements (Unaudited) For the three months ended March 31, 2011 Table of Contents March 31, 2011 and 2010 Financial Statements (Unaudited) Page(s) Statements of Income 1 Balance Sheets 2-3 Statements of Cash Flows 4 Statements of Changes in Common Stock Equity 5 The Berkshire Gas Company Statements of Income (Unaudited) Three months ended March 31 (Thousands) Operating Revenues Sales and services $ $ Operating Expenses Natural gas purchased Other operating expenses Maintenance Depreciation and amortization Other taxes Total Operating Expenses Operating Income Other (Income) ) ) Other Deductions 11 10 Interest Charges, Net Income before Income Taxes Income Taxes Net Income Preferred Stock Dividends 1 2 Earnings Available for Common Stock 1 The Berkshire Gas Company Balance Sheets March December (Thousands) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable and unbilled revenues, net Gas in storage at average cost Materials and supplies at average cost Deferred income taxes Prepayments and other current assets Total Current Assets Utility Plant, at Original Cost Natural gas Less accumulated depreciation Net Utility Plant in Service Construction work in progress Total Utility Plant Other Property and Investments, Net Regulatory and Other Assets Debt premium Environmental remediation costs Pension benefits Other Total regulatory assets Other assets Goodwill Long term accumulated deferred income taxes - Other Total other assets Total Regulatory and Other Assets Total Assets $ $ 2 The Berkshire Gas Company Balance Sheets March December (Thousands) Liabilities Current Liabilities Current portion of long-term debt $ $ Accounts payable and accrued liabilities Interest accrued Taxes accrued Environmental reserve Derivative liability current 12 15 Other Total Current Liabilities Regulatory and Other Liabilities Regulatory liabilities Deferred income taxes Unfunded future income taxes Pension benefits Accrued removal obligation Total regulatory liabilities Other Liabilities Deferred income taxes Environmental remediation costs Postretirement reserves Other Total other liabilities Total Regulatory and Other Liabilities Long-term debt Total Liabilities Commitments and Contingencies Preferred Stock Preferred Stock 78 78 Common Stock Equity Capital in excess of par value Retained earnings Accumulatedother comprehensive loss - (7 ) Total Common Stock Equity Total Liabilities and Stockholders' Equity $ $ 3 The Berkshire Gas Company Statements of Cash Flows (Unaudited) Three months ended March 31 (Thousands) Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Amortization of regulatory assets and liabilities Deferred income taxes and investment tax credits, net ) ) Pension income 65 Changes in current operating assets and liabilities Accounts and other receivables ) ) Inventories Prepayments and other current assets 66 ) Accounts payable and accrued liabilities ) ) Taxes accrued Interest Accrued ) ) Other current liabilities ) ) Other assets Other liabilities ) Net Cash Provided by Operating Activities Investing Activities Utility plant additions ) ) Contributions in aid of construction 10 ) Other property and investments, net ) ) Net Cash Used in Investing Activities ) ) Financing Activities Notes payable repayments - ) Dividends on preferred stock (1
